Exhibit 10.40

LEASE AGREEMENT

THIS AGREEMENT (“Lease”), made the 19th day of January two thousand and seven
(2007), by and between PAINTERS’ CROSSING THREE ASSOCIATES, L.P., (hereinafter
called Landlord”), of the one part, and ENDO PHARMACEUTICALS INC., (hereinafter
called “Tenant”), a Corporation, (incorporated in Delaware), of the other part.

1. DEMISED PREMISES.

Landlord does hereby demise and let unto Tenant the Lot with folio
#04-00-00349-05,containing approximately plus/minus four and three thousand two
hundred forty one-thousandths (4.3241+/-) acres (“Land”), 300 Endo Blvd., in the
Painters’ Crossing Office Campus including a building to be constructed thereon,
in accordance with Paragraph 8 hereof, to be known as Painter’s Crossing Three
Building (“Building”) consisting of approximately 48,600 square feet as shown on
Exhibit “A” attached hereto and made a part hereof (“Land” and “Building” are
hereinafter collectively referred to as the “Demised Premises”) in the Township
of Chadds Ford, the County of Delaware, in the Commonwealth of Pennsylvania, to
be used and occupied as office space and for no other purpose.

2. TERM.

a. Term. The Lease shall be for a term of ten (10) years (hereinafter called
“Demised Term”) beginning on the “Commencement Date”, as hereinafter defined,
and ending on the last day of the 120th full month following the Commencement
Date (“Expiration Date”), at the rent as hereinafter set forth.

b. Commencement Date. The Commencement Date shall be on or after April 1, 2008,
when Landlord delivers possession of the Demised Premises with a substantially
completed Building to Tenant.

If the Commencement Date would be on a Saturday, Sunday or a holiday, the
Commencement Date shall be the first business day following such Saturday,
Sunday or holiday. Within thirty (30) days after the Commencement Date, the
parties shall confirm in writing the Commencement Date and the Expiration Date.

c. Substantial Completion. “Substantially Completed” shall mean: (I) the
completion of improvements to the Demised Premises in accordance with the Plans
(“Improvements”) so that: (a) Tenant can use the Demised Premises for its
intended

 

   Endo Pharmaceuticals Inc.    Page 1    Confidential   



--------------------------------------------------------------------------------

purposes, and (b) the incomplete items shall be minor (for example, touch up
plastering and painting of walls and ceilings, missing, chipped or broken
fixtures, carpet repair or cleaning, mechanical adjustments to HVAC system and
other similar Punchlist items); (ii) the Landlord has obtained a permanent
certificate of occupancy; (iii) the Common Area Facilities are fully usable by
tenant and (iv) the Demised Premises is in broom clean condition.

d. Inspection and Punchlist. After notice from Landlord of Substantial
Completion, the parties shall inspect the Demised Premises and prepare a
Punchlist of any items not completed in accordance with the Plans. Landlord will
cause the contractor to complete the items on the Punchlist within thirty
(30) days after the Commencement Date, provided that workmen and the necessary
materials are available, but in no event shall such completion take longer than
sixty (60) days; except for items which are incomplete because of special order
requested by Tenant, and Landlord shall complete such special order items within
thirty (30) days of receipt. This section does not apply to change order items.
If such Punchlist items are not completed within sixty (60) days, Tenant may
complete such items and bill Landlord for the cost. Landlord will be required to
reimburse Tenant within thirty (30) days of receipt of such bill.

e. Notice. Landlord shall give Tenant ten (10) days notice of the estimated
Substantial Completion date if it will be different from April 1, 2008. If the
estimated Substantial Completion date changes at any time after Landlord has
previously given notice, then Landlord shall give an additional ten (10) days
advance written notice of the new estimated Substantial Completion date with the
corresponding extension of time. In the case of an emergency causing delays in
the last ten (10) days prior to the Commencement Date, Landlord shall give such
notice as is reasonably possible.

3. SECURITY DEPOSIT.

The Tenant has deposited with the Landlord, at the signing of this Lease, the
sum of Two Hundred Seven Thousand Seven Hundred Sixty Five and 00/100 Dollars
($207,765.00) as security for the full and faithful performance by the Tenant of
all the terms of this Lease required to be performed by the Tenant. The Landlord
may not commingle the Security Deposit with its other funds or monies. Landlord
shall establish an interest-bearing account on behalf of Tenant and shall
deposit Tenant’s security deposit in such account. The security deposit, plus
interest, shall be returned to the Tenant after the expiration of this Lease,
provided the Tenant has fully and faithfully carried out all of its terms. In
the event of a bona fide sale of the Demised Premises, the Landlord shall have
the right to transfer such security deposit to the purchaser to be held under
the terms of this Lease, and the Landlord shall be released from all liability
for the return of such security deposit to the Tenant.

 

   Endo Pharmaceuticals Inc.    Page 2    Confidential   



--------------------------------------------------------------------------------

4. ANNUAL BASE RENT.

During the first five (5) years of the Demised Term, the Annual Base Rent shall
be One Million Two Hundred Forty Six Thousand Five Hundred Ninety and 00/100
Dollars ($1,246,590.00) lawful money of the United States of America, payable in
monthly installments in advance during the said term of this Lease, or any
renewal hereof, in sums of One Hundred Three Thousand Eight Hundred Eighty Two
and 50/100 Dollars ($103,882.50) on the first day of each month, rent to begin
on the Commencement Date. Rent due and payable without demand, or offset at the
office of Landlord (Attention: Accounting Department).

During the last five (5) years of the Demised Term, the Annual Base Rent shall
be One Million Four Hundred Fifty Five Thousand Five Hundred Seventy and 00/100
Dollars ($1,455,570.00) lawful money of the United States of America, payable in
monthly installments in advance during the said term of this Lease, or any
renewal hereof, in sums of One Hundred Twenty One Thousand Two Hundred Ninety
Seven and 50/100 ($121,297.50) on the first day of each month, rent to begin on
the first day after five (5) years following the Commencement Date. Rent due and
payable without demand, or offset at the office of Landlord (Attention:
Accounting Department).

5. ESCALATION.

If Landlord’s Operating Expense for any Operating Year shall be greater than the
Operating Expense Allowance up to Four and 15/100 Dollars ($4.15) per square
foot Tenant shall pay to Landlord as additional rent the Operating Expense
Adjustment, being the difference between the Operating Expense and the Operating
Expense Allowance. If Tenant occupies the Demised Premises or portion thereof
for less than a full Operating Year, the Operating Expense Adjustment will be
calculated in proportion to the amount of time in such Operating Year that
Tenant occupied the Demised Premises.

Such Operating Expense Adjustment shall be paid in the following manner: within
one hundred twenty (120) days following the last day of the first and each
succeeding Operating Year (“Expense Adjustment Date”), Landlord shall furnish
Tenant an Operating Expense Statement as defined below. Within thirty (30) days
following the receipt of such Operating Expense Statement, Tenant shall

 

   Endo Pharmaceuticals Inc.    Page 3    Confidential   



--------------------------------------------------------------------------------

pay to Landlord as additional rent the Operating Expense Adjustment, if any, for
such previous Operating Year. Commencing with the first month of the second
Operating Year and each year thereafter, Tenant shall be obligated to pay to
Landlord, on account of the Operating Expense Adjustment for such Operating
Year, monthly installments in advance equal to one twelfth (1/12th) of
Landlord’s estimate of the Operating Expense Adjustment for such Operating Year
(“Estimated Operating Expense Adjustment”). Landlord shall provide Tenant with
the Estimated Operating Expense Adjustment for the current year at the same time
as Landlord provides Tenant with the Operating Expense Statement for the prior
year. In the event that Tenant has not received the Estimated Operating Expense
Adjustment statement prior to the commencement of the third month of the
Operating Year, Tenant shall continue to pay the previous year’s Operating
Expense Adjustment. However, Tenant shall be obligated to pay Landlord’s invoice
for the monthly installment of Estimated Operating Expense Adjustment for the
third month of the Operating Year (and the fourth month, if the Estimated
Operating Expense Adjustment is not delivered by Landlord to Tenant before the
beginning of the fourth month) within fifteen (15) days after delivery of the
invoice for the Estimated Operating Expense Adjustment payments throughout the
Operating Year and shall pay the eleventh and twelfth installments of the
Operating Expense Adjustment during the first and second months of the
succeeding Operating Year. On the next succeeding Expense Adjustment Date,
Tenant shall pay to Landlord (or Landlord shall credit to Tenant) any deficiency
(or excess) between the installments paid on account of the preceding year’s
Estimated Operating Expense Adjustment and the actual Operating Expense
Adjustment for such Operating Year.

As used in this Paragraph 5 and Section 1 (Reference Data) where applicable, the
following words and terms shall be defined as hereinafter set forth:

a. Operating Year. Shall mean each calendar year, or such other period of twelve
(12) months as hereafter may be adopted by Landlord as its fiscal year,
occurring during the Demised Term.

b. Operating Expense Allowance. Shall mean Two Hundred One Thousand Six Hundred
Ninety and 00/100 Dollars ($201,690.00) per year, Four and 15/100 Dollars
($4.15) per square foot An estimate of the first year’s operating costs is
attached hereto as Exhibit “B”.

c. Operating Expense Statement. Shall mean a statement in writing signed by
Landlord, setting forth in reasonable detail (1) the Operating Expense for the
preceding Operating Year, (2) the Operating Expense Allowance and (3) the
Tenant’s Operating Expense Adjustment for such Operating Year, if any, or
portion thereof. The Operating Expense Statement shall constitute a final
determination as between Landlord and Tenant of the Operating Expense and the
Operating Expense Adjustment for any Operating Year.

 

   Endo Pharmaceuticals Inc.    Page 4    Confidential   



--------------------------------------------------------------------------------

d. Operating Expense. Shall mean the following expenses incurred by Landlord in
connection with the operation, repair and maintenance of the Building and Land
of which the Demised Premises is a part:

1. Wages, salaries, fees and other compensation and payments and payroll taxes
and contributions to any social security, unemployment insurance, welfare,
pension or similar fund and payments for other fringe benefits required by law
or by union agreement (or, if the employees or any of them are nonunion, then
payments for benefits comparable to those generally required by union agreement
in first-class office buildings in the Philadelphia suburban area, which are
unionized) made to or on behalf of all employees of Landlord performing services
rendered in connection with the operation, maintenance, management and
administration of the Building and the Land, which Landlord is obligated to
perform under Paragraph 18(c) hereof and including, without limitation, payments
made directly to or through independent contractors for performance of such
services.

2. Maintenance and repair costs, repairs and replacements of building supplies
and equipment, for the Land, including sidewalks and parking lots, all snow and
rubbish removal, paving (including parking lots) and lawn and grounds landscape
care, maintenance and upkeep and the costs of all labor, supplies, equipment and
materials incidental thereto.

3. Real estate taxes and other taxes or charges levied in lieu of such taxes,
general and special public assessments, charges imposed by any governmental
authority pursuant to anti-pollution or environmental legislation, taxes on the
rentals of the Building, or the use, occupancy or renting of space therein.

4. Premiums and fees for fire and extended coverage insurance, insurance against
loss of rentals for space in the building of which the Demised Premises is a
part and public liability insurance, all in amounts and coverages (with
additional policies against additional risks) as may be required by Landlord or
the holder of any mortgage on the building of which the Demised Premises is a
part.

5. Water and sewer service charges and other utility charges for the Demised
Premises.

 

   Endo Pharmaceuticals Inc.    Page 5    Confidential   



--------------------------------------------------------------------------------

6. Management fees in the amount of two percent (2%) payable to the managing
agent for the building, if any, and if there shall be no managing agent or if
the managing agent is a company affiliated with Landlord, the management fees
that would customarily be charged for the management of the building by an
independent, first-class managing agent in the Philadelphia suburban area.

7. The cost of operating and maintaining any sprinkler system installed to
protect the Building.

8. Any regular or special assessments levied against the Building pursuant to
any Declaration of Protective Covenants and Easements now or hereafter affecting
the Land and any and all expenditures of Landlord in connection with the
operation, repair or maintenance of the Land or the Building, which are a
Landlord’s obligation pursuant to Paragraph 18(c) hereof, which are proper
expenses in accordance with generally accepted accounting principles
consistently applied with respect to the operation, repair and maintenance of
the first-class office buildings in the Philadelphia suburban area.

Operating Expense shall be “net” and, for that purpose, shall be reduced by the
amounts of: 1) any reimbursement or credit received or receivable by Landlord
with respect to an item of cost that is included in Operating Expense (other
than reimbursements to Landlord by Tenant pursuant to Operating Expense
escalation provisions) and 2) any cash, trade, or quantity discounts received by
Landlord in connection with the purchase of any goods, utilities, or services in
connection with the operation of the Demised Premises.

To the extent that any item of Operating Expense is incurred in common with
another building or lot in the same office park of Landlord, such items of
expense shall be apportioned equitably among the properties in such office park.

If Landlord shall eliminate the payment of any wages or other labor costs or
otherwise reduce the Operating Expense as a result of the installation of new
devices or equipment, or by any other means, then in computing the Operating
Expense the corresponding items shall be deducted from the Operating Expense
Allowance for the Operating Year.

e. Operating Expense Exclusions. Notwithstanding the foregoing, “Operating
Expense” shall not include expenditures for any of the following:

1. The cost of any capital addition made to the Building.

 

   Endo Pharmaceuticals Inc.    Page 6    Confidential   



--------------------------------------------------------------------------------

2. Replacements, repairs or other work occasioned by fire, windstorm or other
insured casualty or hazard, to the extent that Landlord shall receive proceeds
of such insurance.

3. Leasing commissions, advertising expenses and other costs incurred in leasing
or procuring new tenants.

4. Repairs or rebuilding necessitated by condemnation.

5. Depreciation and amortization of the Building of which the Demised Premises
is a part.

6. The salaries and benefits of executive officers of Landlord, if any.

7. All utilities other than water and sewer for the Demised Premises.

8. All costs and expenses for the Tenant Assumed Duties as defined in Paragraph
18(d).

6. ADDITIONAL RENT.

a. Tenant agrees to pay as rent in addition to the Annual Base Rent herein
reserved any and all sums which may become due by reason of Tenant’s breach of
Lease or the failure of Tenant to comply with all of the covenants of this
Lease, especially, but not limited to the Tenant Assumed Duties set forth in
Paragraph 18(d) and any and all damages, costs and expenses, including
attorney’s fees, which the Landlord may suffer or incur by reason of any default
of the Tenant or failure on Tenant’s part to comply with the covenants of this
Lease.

b. Tenant further agrees to pay to Landlord as additional rent all sums due for
repairs made to the Demised Premises, replacing of glass windows, doors,
partitions, electric wiring and electric lamps, etc., the keeping of waste and
drain pipes open and repairs and replacements to wash basins and plumbing,
heating and air-conditioning apparatus, which are necessitated by or caused by
misuse or abuse by Tenant, its agents, employees, contractees, visitors and
licensees. The same shall be paid by Tenant to Landlord within fifteen (15) days
after presentation by Landlord to Tenant of bills therefor.

c. Landlord will provide one initial lamping upon occupancy of the space by
Tenant.

 

   Endo Pharmaceuticals Inc.    Page 7    Confidential   



--------------------------------------------------------------------------------

7. TIME AND PLACE OF PAYMENT.

Unless provided otherwise herein, all Annual Base Rent shall be payable in
advance without prior notice or demand and without any set off whatsoever at the
office of Landlord (or at such other place as Landlord may from time to time
designate by notice in writing) and at the times provided for the payment of the
Annual Base Rent as set forth above in Paragraph 4. All payments of rent by
Tenant may be applied to Base Rent, additional rent, interest or penalties, if
any, as Landlord deems appropriate. With respect to additional rent, if any owed
by Tenant, Tenant shall pay such additional rent within fifteen (15) days of
receipt of a bill from Landlord for such rent.

8. IMPROVEMENT OF DEMISED PREMISES.

a. Landlord’s Work. Landlord shall complete and prepare the Demised Premises for
Tenant’s initial occupancy in a good and workmanlike manner in accordance with
Building Plans (Exhibit “C”) to be attached hereto when completed utilizing a
general contractor selected by Landlord. Exhibit “C” shall be initialed for
acceptance by both Landlord and Tenant when completed.

b. Materials Used. Landlord shall use materials as outlined on a Schedule of
Construction Specifications and Finishes for the completion of the Building
Shell (Exhibit “D”), attached hereto and initialed for acceptance by both
Landlord and Tenant. Any construction other than the Building Shell, shall be
Tenant Fit-Up subject to the Tenant Fit-Up Allowance set forth below. Landlord
reserves the right, however in the Building Shell and Tenant fit-up: (1) to make
substitutions of material of equivalent grade and quality when and if any
specified material shall not be readily and reasonably available, and (2) to
make changes necessitated by conditions met in the course of construction,
provided that Tenant’s approval of any change shall first be obtained (which
approval shall not be unreasonably withheld) so long as there shall be general
conformity with the Building plans and the Architectural Documents (as defined
below) and Tenant’s intended use of the Demised Premises. Tenant’s approval must
be given or denied (with reasons stated in the case of denial) within
forty-eight (48) hours after request or approval shall be conclusively deemed to
have been given.

 

   Endo Pharmaceuticals Inc.    Page 8    Confidential   



--------------------------------------------------------------------------------

c. Architectural Construction Documents. Tenant shall supply Landlord, for
Landlord’s approval (which approval shall not be unreasonably withheld), a full
set of Architectural Construction Documents (“Architectural Documents”)
detailing Tenant’s Fit-Up of the Building Shell. Such Architectural Documents
must be received by Landlord on or before April 1, 2007. The late submission of
the Architectural Documents or changes in the Tenant Fit-Up requested after
submission of the Architectural Documents by Tenant, may result in delaying the
completion of the Demised Premises beyond the time set forth in Paragraph 9
hereof. Accordingly, the time set forth in Paragraph 9 for delivery of
possession of the Demised Premises shall be extended to compensate for the
additional time required to comply with the late Architectural Documents or
changes in the Tenant Fit-Up requested after the submission of the Architectural
Documents by Tenant. Such extension of time shall not be less than the same
amount of time as set forth in any Construction Agreement or Change Order agreed
to by Henderson Northeast Corp. and Tenant. Landlord shall not be liable for any
damages resulting from the delay in delivery of the Demised Premises caused by
the late submission of Architectural Documents or changes in Tenant Fit-Up
requested after the submission of the Architectural Documents by Tenant and the
Tenant may not terminate the Lease because of such delay.

Tenant shall be obligated to pay any expenses, charges and costs for Tenant
Fit-Up and any changes, including redesigns or upgrades, to the Building Shell
necessitated as a result of the requirements of the Architectural Documents, if
such expenses, charges and costs exceed the amount of the Tenant Fit-Up
Allowance.

d. Tenant Fit-up Allowance. Tenant is hereby granted an allowance up to a
maximum of Thirty Five and 00/100 Dollars ($35.00) per square foot to be used
for Tenant “Fit-Up” expense (“Tenant Fit-Up Allowance”) based on the
Architectural Documents, as may be amended at Landlord’s approval, all of which
Fit-Up shall be performed by Landlord. All plans and specifications prepared by
Landlord’s contractors or subcontractors at the direction of Landlord,
including, but not limited to, design fees, preliminary fees, engineering plans
and construction documents, shall be charged against this allowance. To the
extent that the expense of Tenant Fit-Up and changes, redesigns or upgrades as
aforementioned exceeds the allowance, such excess expense shall be the sole
responsibility of the Tenant. Tenant shall pay Landlord for such excess Tenant
Fit-Up expense within thirty (30) days after presentation of invoice for such
costs by Landlord.

 

   Endo Pharmaceuticals Inc.    Page 9    Confidential   



--------------------------------------------------------------------------------

e. Landlord and Tenant assign the obligations to comply with the provisions of
the Americans With Disabilities Act and the regulations issued pursuant thereto
(collectively the “ADA”) as follows:

(1) Tenant agrees to be responsible for compliance of the Demised Premises with
the provisions of the ADA, including the removal of the barriers, ensuring
access to areas of primary function, providing auxiliary aids and services to
persons with disabilities which are needed for effective communication or for
effective use, and compliance with other non-discriminatory requirements of the
provisions of the ADA. In the event that Tenant desires to improve, alter or
amend the Demised Premises so as to comply with the provisions of the ADA,
Tenant shall so advise Landlord in seeking Landlord’s approval and consent to
make such improvements, alterations or amendments to the Demised Premises.

Tenant agrees to indemnify and hold the Landlord harmless from and against from
any all liabilities, costs, expenses, fines and penalties, including reasonable
attorneys’ fees, that may be asserted against Landlord, including injury or
death to persons and damages to property, and the cost of compliance with the
provisions of the ADA, arising out of Tenant’s failure to comply with its
obligations under this paragraph.

(2) Landlord shall be responsible for the compliance of the parking lot,
entrance to the building and of the common areas to the provisions of the ADA.

9. POSSESSION.

If the Landlord shall be unable to give possession of the Demised Premises
within thirty (30) days after the Commencement Date, because a certificate of
occupancy has not been procured, or for any other reason whatsoever, the payment
of rent by Tenant shall not commence until possession of the Demised Premises is
given to or the Demised Premises is available for occupancy by the Tenant. The
failure to give possession on the Commencement Date shall not affect the
validity of this Lease or the obligations of the Tenant hereunder, except as
stated in this paragraph, or extend the Demised Term of this Lease, provided,
however, in the event Landlord is unable to give possession on or before
September 1, 2008 then Tenant shall have the option of declaring the Lease
terminated by giving Landlord written notification thereof by registered mail on
or before September 5, 2008.

10. ALTERATIONS AND IMPROVEMENTS.

a. Tenant will not make any alterations, improvements or additions to or about
the Demised Premises, or affix or attach any articles to or make any holes in or
about the Demised Premises or the building of which the Demised Premises is a
part without first having submitted plans for same to Landlord for its prior
approval. If said plan receives Landlord’s approval, Landlord

 

   Endo Pharmaceuticals Inc.    Page 10    Confidential   



--------------------------------------------------------------------------------

alone will make or do the same on behalf of Tenant and for Tenant’s benefit,
solely at the cost, expense and risk of Tenant unless otherwise provided in
writing. Notwithstanding the foregoing, the parties agree that Tenant may make
any non-structural alterations, non-structural improvements or non-structural
additions to the Demised Premises that do not exceed $10,000.00 in cost without
seeking and/or receiving Landlord’s approval. All alterations, improvements,
additions or fixtures, whether installed, made or placed before or after the
execution of this Lease, shall remain upon the Demised Premises at the
expiration or earlier termination of this Lease and become the property of
Landlord unless Landlord shall, at the time Landlord approves such alterations
give written notice to Tenant to remove the same at the expiration of the Lease
term, in which event Tenant shall remove the same at the expiration of the Lease
term and restore the Demised Premises to the same good order and condition in
which it now is; provided, however, trade fixtures may be removed if there is no
existing default under this Lease.

b. Tenant will not lay any linoleum, oil cloth, rubber or other air-tight
covering upon the floors of the Demised Premises, nor fasten articles to or
drill holes or drive nails or screws into the walls or partitions of the Demised
Premises; nor will Tenant paint, paper or otherwise cover or in any way mark,
deface or break said walls or partitions; nor make any attachment to the
electric lighting wires of the Demised Premises or building of which the Demised
Premises is a part for storing electricity, running electric fans or motors or
other purposes; nor will Tenant use any method of heating other than that
provided by Landlord provided that Tenant may make such non-structural
alterations, additions, improvements, and/or repairs to the extent that such
non-structural alterations, additions, improvements, and/or repairs do not
exceed $10,000.00 in cost. If Tenant desires to have telephone, telegraph or
other similar wires and instruments installed on the Demised Premises, he shall
notify Landlord, and Landlord will direct where and how the same are to be
installed. Landlord reserves at all times the right to require Tenant to install
and use in the Demised Premises such electrical protective devices and to change
wires and their placing and arrangement, as Landlord may deem necessary, and
further, to require compliance on the part of all using or seeking access to
such wires with such rules as Landlord may establish relating thereto; and
further reserves, in the event of non-compliance with such requirements and
rules, the right to cut and prevent the use of any wires to which such
non-compliance relates.

c. No contract entered into or that may be subsequently entered into by Landlord
with Tenant, relative to any alterations, additions, improvements or repairs,
nor the failure of Landlord to make such alterations, additions, improvements or
repairs as required by any such contract, nor the making by Landlord or his
agents or contractors of such alterations, additions, improvements or repairs
shall in any way affect the payment of the rent or said other charges at the
time specified in this Lease.

 

   Endo Pharmaceuticals Inc.    Page 11    Confidential   



--------------------------------------------------------------------------------

d. Items of a decorative nature, such as small pictures, are not intended to be
prohibited by this paragraph.

11. SIGNS.

Tenant will not erect or place any sign, advertising matter, lettering, stand,
booth, show case, or other matter of any kind in or upon the door, steps,
vestibules, outside walls, outside windows or pavements of the Building . Tenant
will not place any sign, advertising matter, lettering, or other matter of any
kind upon the doors giving access into the Demised Premises or upon the interior
walls of the Building without the prior written approval of Landlord.
Notwithstanding the foregoing, after consultation with Landlord, Tenant may
erect or place a sign containing its company logo on the exterior of the
building providing it is in accordance with the Township ordinances and Tenant
has obtained a permit therefor, if a permit is required. In addition, with the
approval of Landlord, which approval shall not be unreasonably withheld, Tenant
may erect a freestanding sign on the exterior of the Premises in accordance with
the ordinance of the Township.

12. MACHINERY, WEIGHTS, LOCKS, INSURANCE RISKS.

a. Tenant will not use or operate in the Demised Premises any machinery that is
in Landlord’s opinion harmful to the Demised Premises or Building. Normal office
business machines are not intended to be prohibited by this clause.

b. Tenant will not place any weights in any portion of the Demised Premises
which are in Landlord’s opinion beyond the safe carrying capacity of the Demised
Premises.

c. Tenant will not place any additional locks upon any doors of the Demised
Premises or permit any duplicate keys to the locks therein to be made unless
access and copies are given to Landlord.

d. Tenant shall not do or suffer to be done any act, matter or thing, or employ
any person as a result of which the fire insurance or any other insurance now in
force or hereafter to be placed on the Demised Premises, or any part thereof, or
the building of which the Demised Premises are a part, shall become void or
suspended, or whereby the same shall be rated as a more hazardous risk than at
the date of execution of this Lease, or carry or have any benzine or explosive
matter of any kind in and about the Demised Premises unless approved in advance
in writing by Landlord.

 

   Endo Pharmaceuticals Inc.    Page 12    Confidential   



--------------------------------------------------------------------------------

13. REMOVAL OF GOODS.

a. Tenant will not remove or attempt to remove Tenant’s goods or property from
the Demised Premises otherwise than in the ordinary and usual course of
business, without having first paid and satisfied Landlord for all rent which
may be due or become due during the entire term of this Lease.

14. COVENANTS OF TENANT.

Tenant covenants and agrees that it will without demand:

a. Payment. Pay the rent and all other charges herein reserved as rent on the
days and times and at the place that the same are made payable, without fail,
and if Landlord shall at any time or times accept said rent or rent charges
after the same shall have become due and payable, such acceptance shall not
excuse delay upon subsequent occasions, or constitute or be construed as a
waiver of any of Landlord’s rights. Tenant agrees that any charge or payment
herein reserved, included or agreed to be treated or collected as rent and/or
any other charges or taxes, expenses, or costs herein agreed to be paid by the
Tenant may be proceeded for and recovered by the Landlord in the same manner as
rent due and in arrears.

b. Care of Demised Premises. Keep the Demised Premises in the same good order in
which they are when substantially completed as defined in Paragraph 2(c) hereof
and inspected in accordance with Paragraph 2(d) hereof, reasonable wear and tear
and damage by accidental fire or other casualty alone excepted. In the event of
the failure of Tenant promptly to perform hereunder, Landlord may go upon the
Demised Premises and perform such covenants, the cost hereof, at the sole option
of Landlord, to be charged to Tenant as additional and delinquent rent.

c. Compliance of Laws. Comply with any requirements of any state or federal
statute or local ordinance or regulation applicable to Tenant’s use of the
Demised Premises, and save Landlord harmless from penalties, fines, costs or
damages resulting from Tenant’s failure so to do.

 

   Endo Pharmaceuticals Inc.    Page 13    Confidential   



--------------------------------------------------------------------------------

d. Fire Protection. Use every reasonable precaution against fire.

e. Surrender of Demised Premises. Peacefully deliver up and surrender possession
of the Demised Premises to Landlord upon the expiration or earlier termination
of this Lease or any renewal thereof in broom clean condition and the same good
order and condition in which Tenant is obligated to keep the same during the
continuance of this Lease. Tenant will upon the expiration or earlier
termination of this Lease or any renewal thereof remove all of his property from
the Demised Premises so that Landlord may again have and repossess the same not
later than noon on the day on which this Lease or the renewal thereof shall
terminate or expire and will immediately thereafter deliver to Landlord at its
office all keys for the Demised Premises.

f. Notice of Damage. Give to Landlord prompt written notice of any accident,
fire, or damage occurring on or to the Demised Premises.

g. Janitorial Access. Intentionally deleted.

h. Agency for Leasing. Not cause or allow any agent to represent Tenant in any
subletting or reletting of the Demised Premises other than an agent approved by
the Landlord, if, with the permission in writing of Landlord, Tenant shall
vacate or decide at any time during the Demised Term to vacate the herein
Demised Premises prior to the expiration of this Lease, or any renewal hereof,
and that should Tenant do so, or attempt to do so, the Landlord may remove any
signs that may be placed on or about the Demised Premises by such other agent
without any liability to Landlord or to said agent, the Tenant assuming all
responsibility for such action.

15. RULES AND REGULATIONS.

The Rules and Regulations attached hereto as Exhibit “F” in regard to the said
Demised Premises and/or building of which the Demised Premises is a part and the
tenants occupying offices therein, and such amendments, additions and
modifications thereof as may from time to time be made by Landlord) shall be
deemed a part of this Agreement with the same effect as though written herein,
provided such amended Rules and Regulations of operation do not effect Tenant’s
rights enumerated in this Lease. Tenant covenants that said Rules and
Regulations shall be faithfully observed by Tenant, Tenant’s employees, and all
persons visiting the Demised Premises, or claiming under Tenant, the right being
hereby expressly reserved by Landlord to add to, alter or rescind, from time to
time, such rules and regulations, which changes in rules and regulations shall
take effect only after ten (10) business days notice thereof in writing by the
Landlord to Tenant.

 

   Endo Pharmaceuticals Inc.    Page 14    Confidential   



--------------------------------------------------------------------------------

16. ASSIGNMENT AND SUBLET.

a. Tenant, under penalty of instant forfeiture, shall not assign, mortgage or
pledge this Lease, nor underlet or sublease the Demised Premises or any part
thereof without the written consent of Landlord first had and obtained; nor
after such written consent has been given shall any assignee or sublessee
assign, mortgage or pledge this Lease or such sublease or underlet or sublease
said Demised Premises or any part thereof without an additional written consent
by Landlord; and in neither case without such consent shall any such assignment,
mortgage, pledge, underletting or sublease be valid. Notwithstanding the
foregoing, Tenant may assign this Lease or sublet the Demised Premises to a
parent or subsidiary corporation without first obtaining the consent of
Landlord.

b. An assignment within the meaning of this Lease is understood and intended to
comprehend not only the voluntary action of Tenant, but also the direct or
indirect transfer of fifty percent (50%) or more of the voting stock of a
corporate tenant, unless Tenant is publicly traded, or fifty percent (50%) or
more of the interest in partnership profits of a partnership Tenant (except by
reason of death) of a shareholder or partner, any levy or sale on execution or
other legal process and every assignment for the benefit of creditors,
adjudication or sale in bankruptcy or insolvency or under any other compulsory
procedure or order of court.

c. No assignment or sublease, if consented to in the manner aforesaid, shall in
any way relieve or release Tenant from liability upon any of the covenants under
the terms of this Lease, and notwithstanding any such assignment or sublease
the, responsibility and liability of Tenant hereunder shall continue in full
force and effect until the expiration of the term hereby created and any
renewals thereof. No assignment or sublease shall be valid unless the assignee
or subtenant shall assent to and agree in writing to be bound by all of the
covenants and conditions herein contained and unless such assignment or sublease
is to a party that will be an actual user of the Demised Premises.

 

   Endo Pharmaceuticals Inc.    Page 15    Confidential   



--------------------------------------------------------------------------------

17. LANDLORD’S RIGHTS.

Tenant covenants and agrees that Landlord shall have the right to do the
following things and matters in and about the Demised Premises:

a. Access to the Demised Premises. At all reasonable times and upon written
notice three (3) business days in advance to Tenant (except in the case of an
emergency, in which event no notice is required), by himself or his duly
authorized agents to go upon the Demised Premises without disruption, if
reasonably possible, (1) to inspect the same and every part thereof; (2) for the
purpose, at his option, of making repairs, alterations, additions, or
improvements thereof; (3) for the purpose of making electrical wiring changes in
electric service outlets in floor, ceiling and/or walls; (4) for the purpose of
making adjustments of any nature to the air-conditioning system; (5) for the
purpose of fighting fire within the Demised Premises or elsewhere in the
Building, or for the control or correction of conditions resulting from flood,
either from a broken pipe or from outside sources; (6) for the purpose of
performing any covenants herein contained which Tenant has failed to perform
within ten (10) days of Landlord’s written request to do so; (7) for the purpose
of remedying any matter due to breach of covenant of Tenant.

b. Showing the Demised Premises. At any time after notice properly given by
either party to the other of an intention to terminate this Lease, and upon
forty-eight (48) hours notice to Tenant, to conduct persons who may be
interested in leasing the Demised Premises in and about the same, provided that
such showing shall be conducted after Tenant’s business hours.

c. Control of Building. To control and have dominion over the halls, passages,
entrances, elevators, toilets, stairways, balconies and roof of the building of
which the Demised Premises is a part, the same being not for the use of the
general public; and Landlord shall in all cases have the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
or his agents, shall be prejudicial to the safety, character, reputation and
interests of the building of which the Demised Premises is a part and its
tenants.

d. Prevention of Access. To prevent access to the building of which the Demised
Premises is a part in the event of invasion, mob, riot, public excitement or
other commotion by closing doors or otherwise for the safety of tenants and for
the protection of property in the building.

18. RESPONSIBILITY OF LANDLORD.

a. HVAC. Landlord shall have the HVAC system installed and shall deliver it to
Tenant with the completed Building, at which time Tenant shall assume
responsibility for the HVAC system pursuant to Paragraph 18(d)(iii) hereof.
Provided, however,

 

   Endo Pharmaceuticals Inc.    Page 16    Confidential   



--------------------------------------------------------------------------------

at Tenant’s request, Landlord shall take steps to enforce any warranties of
workmanship or materials for the HVAC system, and to have repaired by the
manufacturer or installer, any items which require repair pursuant to the
warranty of materials or work.

b. Landlord Insurance. Landlord shall maintain and pay for fire and extended
coverage insurance on the building of which the Demised Premises is a part in
such amounts as Landlord and/or Landlord’s mortgagees shall require. Payments
for losses thereunder shall be made solely to Landlord or the mortgagees of
Landlord as their interests shall appear.

c. Repairs and Maintenance. After Tenant has accepted the Demised Premises as
set forth in Paragraph 2 hereof, Landlord shall, at its cost, repair all
structural defects and latent defects in the construction of the Building, and
all defective exterior windows and glass. At Tenant’s request, Landlord shall
take steps to enforce any warranties of workmanship or materials for the
Building and Land, and to have repaired by the manufacturer or installer, any
items which require repair pursuant to the warranty of materials or work. In the
event that any repair is required by reason of the negligence or abuse of Tenant
or its agents, employees, invitees or of any other person using the Demised
Premises with Tenant’s consent, express or implied, if Tenant fails or refuses
to make such repair, Landlord may, but shall not be obligated to, make such
repair, and shall invoice the cost thereof to Tenant, which invoice will become
due within thirty (30) days after presentation or when the next installment of
rent is due, whichever is the later.

d. Tenant Assumed Duties. Tenant hereby agrees to perform, cause to be
performed, assumes the obligation to perform and releases Landlord from any
obligation to perform, the following duties and responsibilities:

(i) All janitorial duties within the Building as specifically set forth on
Exhibit “E” to the Lease, as well as the shampooing of carpeting and appropriate
cleaning of floor surfaces in the lobby and central areas of the Building which
would generally be considered “common areas” at least every six (6) months, or
more often as required to maintain them in good and safe condition. Provided
however, Landlord shall continue to wash the windows, inside and outside, in the
Building once annually, or more often if requested by Tenant.

(ii) All of the general maintenance, service and repair of the Building ,
including, but not limited to, windows, doors and glass, all plumbing,
electrical and telephone systems (but excluding the roof and structural
components of the Building), in order to maintain the Building in good
operational condition and repair and to prevent the diminution in the

 

   Endo Pharmaceuticals Inc.    Page 17    Confidential   



--------------------------------------------------------------------------------

expected life of the Building, to contract with such reputable contractors,
satisfactory to Landlord, as Tenant deems necessary to maintain, service and
repair the entire Demised Premises in accordance with this Lease. Any
interruption in service or performance of any Building system is not a breach of
the Lease by Landlord. Notwithstanding the foregoing, Tenant shall not be
responsible for repair of any items under warranty which if Tenant gives timely
notice to Landlord of the breach of warranty, will be repaired by the
manufacturer or installer pursuant to their warranty of their materials or work.
Tenant shall not be responsible for the repair of those parts of the Demised
Premises which Landlord is obligated to repair under the Lease including but not
limited to latent defects in the construction of the Building; however, Tenant
agrees to give prompt notice of such latent defects to Landlord when discovered.

(iii) Tenant, at its own expense, shall maintain the HVAC for the Building under
a contract with an HVAC repair service acceptable to Landlord (“Maintenance
Contract”) and shall provide Landlord with a copy of same. The specifications
for the Maintenance Contract are attached hereto as Exhibit “G”. In the event
that the HVAC system, or any part of the HVAC system requires replacement, such
replacements shall be at Tenant’s cost and expense.

(iv) The maintenance, operation and repair of the fire alarm system and the
security system installed for the Building.

All of the foregoing duties (as set forth in Paragraph 18(d)(i – iv) are
hereinafter referred to as “Tenant Assumed Duties”.

In assuming the Tenant Assumed Duties, Tenant agrees to perform same, or cause
same to be performed, in a good and workmanlike manner and in accordance with
the standards in the applicable industry. In the event that Tenant fails to
perform the Tenant Assumed Duties, Landlord may, but shall not be obligated to
notify Tenant of Tenant’s default, and, if notice is given, Tenant shall have
thirty (30) days, from such notice to perform such duties, except in the case of
emergency. At the expiration of the thirty (30) day period or in the case of
emergency, Landlord may, but shall not be obligated to, perform all of any part
of the Tenant Assumed Duties on Tenant’s behalf, and the costs of same shall be
invoiced to Tenant, along with a management fees for same, and shall be payable
as Additional Rent when the next installment of Rent is due.

Further, Tenant agrees to indemnify and hold the Landlord, its partners, agents,
servants and employees, harmless from and against any and all liabilities,
costs, expenses, including reasonable attorney’s fees, suits, causes of action,
fines and penalties, including the cost of compliance with the provisions of all
laws, ordinances or regulations applicable to the Tenant’s performance

 

   Endo Pharmaceuticals Inc.    Page 18    Confidential   



--------------------------------------------------------------------------------

of the Tenant Assumed Duties on or about the Building, that may be asserted
against Landlord, its partners, agents, servants and employees, as a result of
or in connection with any injury or death to persons and damages to property,
and any other expenses or damages arising out of Tenant’s negligence or failure
to fully and faithfully perform its obligations under this Paragraph.

In all contracts with third parties and prior to their commencing work on the
Demised Premises, Tenant shall obtain from them: (i) certificates of general
liability insurance in such forms as Tenant is required to carry, pursuant to
the paragraph “General Liability Insurance Provisions” of the Lease. Such
certificates of insurance shall be forwarded to Landlord prior to commencement
of work in the Demised Premises; (ii) executed Waivers of Mechanics’ Liens
(except for janitorial service companies). Said Waiver of Liens shall be
returned to Landlord with proof that said Waiver of Liens was filed of record
prior to contractor’s commencing work in the Demised Premises, and (iii) all
necessary permits for work on the Demised Premises from the state and local
authorities. Copies of such permits shall be supplied to Landlord at least
forty-eight (48) hours prior to commencing work on the Demised Premises.

19. INDEMNITY AND INSURANCE.

a. Indemnity. Tenant agrees to indemnify and to relieve and hereby indemnifies
and relieves Landlord from all liability and expense by reason of any loss,
damage or injury to Tenant or any other person or to any property of Tenant or
of any other person which may arise from any cause whatsoever on the Demised
Premises or on the pavement, curb, roof, sidewalks, elevators, hallways parking
lots, passages or other portions of the Building, except to the extent due to
the negligence of Landlord, its agents, servants or employees, Tenant further
agrees to indemnify and to relieve and hereby indemnifies and relieves Landlord
from all liability and expense by reason of any loss, damage or injury to Tenant
or to any employee or business invitee of Tenant or to any property of Tenant or
any employee or business invitee of Tenant which may occur on the pavement,
curb, roof, sidewalks, elevators, hallways, parking lots, passages or other
portions (other than the Demised Premises) of the Building, except to the extent
due to the negligence of the Landlord, his servants, agents or employees.

b. Commercial General Liability Insurance. Tenant shall at all times during the
period in which it has any occupancy rights in the Demised Premises, maintain in
full force and effect commercial general liability insurance, naming Landlord
and its managing agent, if any, as additional insured covering injury to persons
and damage to property occurring in or about the Demised Premises, in such
amounts as may reasonably be required by Landlord from time to

 

   Endo Pharmaceuticals Inc.    Page 19    Confidential   



--------------------------------------------------------------------------------

time, but not less than $1,000,000 combined single limit, with a deductible not
to exceed Five Thousand Dollars ($5,000.00). Tenant shall deliver to Landlord
duplicate originals or certificates of such insurance at or prior to the date
Tenant shall make any entry into the Demised Premises, together with evidence of
paid up premiums, and shall deliver to Landlord renewals thereof at least
fifteen (15) days prior to expiration. All such policies of insurance shall be
with an insurance company licensed to do business in Pennsylvania, and shall
provide that they shall not be cancelled or amended without at least twenty
(20) days prior notice to Landlord.

c. Personal Property Insurance. Tenant shall maintain, at its expense, insurance
on all of its personal property, including removable trade fixtures, located in
the Demised Premises.

d. Certificates of Insurance. Tenant shall, at Landlord’s request from time to
time, provide Landlord with current certificates of insurance evidencing
Tenant’s compliance with this Paragraph.

e. Waiver of Subrogation. Tenant and Landlord shall obtain the agreement of
their insurers to waive all rights of subrogation against each other with
respect to coverages in this Paragraph.

20. FIRE OR OTHER CASUALTY.

Within thirty (30) days from the date of casualty, Landlord shall notify Tenant
whether it intends to restore or repair the Demised Premises within the time
period set forth herein.

a. Total or Substantial Destruction. In the event that the Demised Premises is
totally destroyed or so damaged by fire or other casualty not occurring through
fault or negligence of the Tenant or those employed by or acting for him, that,
in Landlord’s judgment, the same cannot be repaired or restored within one
hundred eighty (180) days, this Lease shall absolutely cease, and the rent shall
abate as of the date of casualty for the balance of the term.

b. Partial Destruction. If the damage caused as above be only partial and such
that the Demised Premises, in Landlord’s judgment, can be restored within one
hundred eighty (180) days, the Landlord may, at its option, restore the same
(excluding fixtures and improvements owned by Tenant) with reasonable
promptness, reserving the right to enter upon the Demised Premises for that
purpose. The Landlord also reserves the right to enter upon the Demised Premises
whenever necessary to repair

 

   Endo Pharmaceuticals Inc.    Page 20    Confidential   



--------------------------------------------------------------------------------

damage caused by fire or other casualty to the Building, even though the effect
of such entry be to render the Demised Premises or a part thereof untenantable.
In either event the rent shall be apportioned and suspended during the time the
Landlord is in possession, taking into account the portion of the Demised
Premises rendered untenantable and the duration of the Landlord’s possession.
Tenant agrees to pay the full amount claimed by Landlord. Tenant shall, however,
have the right to proceed by law to recover the excess payment, if any, or by
arbitration pursuant to the rules of the American Arbitration Association. The
parties agree that the loser in the arbitration shall pay the costs of
arbitration.

c. Waiver of Damages During Repair. Landlord shall not be liable for any
damages, compensation or claim by reason of inconvenience, annoyance, injury or
loss resulting from the termination of this Lease by reason of the destruction
of the Demised Premises, from the making of repairs, alterations, additions or
improvements to any portion of the Demised Premises, the Building or the
facilities thereof, from any of the services or facilities supplied by Landlord,
or from the leaking of rain, snow, water, steam or gas into, in or about the
Demised Premises or the Building t.

d. Mortgage Acceleration. In the event that Landlord does not notify Tenant
that, in the Landlord’s judgment, the damage cannot be repaired within one
hundred and eighty (180) days, or in the event that Landlord fails to notify
Tenant if Landlord exercises its election to repair the damage within(120)days,
then Tenant shall have the right to give notice to Landlord after the expiration
of thirty (30) days from the date of damage, that unless Landlord advises Tenant
within ten (10) days after receipt of such notice that Landlord intends to
complete the repair of the damage to the Demised Premises within one hundred and
eighty (180) days from the date of the damage, it shall be deemed conclusive
that Landlord has elected not to complete said repairs, and the Tenant may elect
to terminate the Lease, commencing the eleventh day after such notice, at any
time prior to the receipt of notice from Landlord of its election to repair the
damage to the Demised Premises. Notwithstanding the fact that Landlord may have
given notice of election to repair the Demised Premises within said thirty
(30) day period, if the mortgagee chooses to accelerate the mortgage due to
damage by fire or other casualty to the Demised Premises or the Building,
Landlord shall have the right to rescind and/or cancel said election to repair
and shall have the right to elect not to repair the damaged to the Demised
Premises or the Building , provided said notification of election not to repair
is given to Tenant within thirty (30) days after date of the receipt of said
notice of acceleration.

 

   Endo Pharmaceuticals Inc.    Page 21    Confidential   



--------------------------------------------------------------------------------

e. In the event that Landlord has given notice that it intends to restore or
repair the Demised Premises within one hundred and eighty (180) days and
Landlord has caused substantial work to be performed with respect to said
restoration or repairs but has not completed the same within one hundred and
sixty-five (165) days, Landlord shall be entitled to extend the time to two
hundred and ten (210) days from the date of the casualty by giving Tenant
written notice at least one hundred and sixty-five (165) days from the date of
the casualty that it requires the extra thirty (30) days to complete the said
restoration or repairs.

21. DEFAULT AND REMEDIES.

a. Events of Default. If the Tenant:

1. Does not pay within five (5) days after due without any set off or deduction
any and all installments of rent and/or any other charge or payment herein
reserved, included, or agreed to be treated or collected as rent and/or any
other charge, expense, or cost herein agreed to be paid by the Tenant; or

2. violates or fails to perform or otherwise breaches any covenant or agreement
herein contained, other than for the payment of money as specified in
subparagraph (a)(1) hereof, or as otherwise specified in subparagraphs
(3) through (8) hereof and fails to cure the same within thirty (30) days after
written notice thereof by Landlord (or such longer period as is reasonably
required to correct any such default, provided Tenant promptly commences and
diligently continues to effectuate a cure); or

3. vacates the Demised Premises or removes or attempts to remove or manifests an
intention to remove any goods or property therefrom otherwise than in the
ordinary and usual course of business without having first paid and satisfied
the Landlord in full for all rent and other charges then due or that may
thereafter become due until the expiration of the then current term, above
mentioned; or

4. files a petition under Title II, United States Code, Bankruptcy, as now or
hereafter amended or supplemented, whether under Chapter 7, 11 or 13 of the
aforesaid Bankruptcy Code, or has filed against Tenant such a petition and the
same is not dismissed within sixty (60) days;

5. commences or has commenced against it any action or proceeding under state or
federal law for the dissolution or liquidation of the Tenant in connection with
bankruptcy or other insolvency, or for the appointment of a receiver or trustee
of all or substantially all of the property of the Tenant, and if filed against
Tenant, the action proceeding is not dismissed within sixty (60) days;

 

   Endo Pharmaceuticals Inc.    Page 22    Confidential   



--------------------------------------------------------------------------------

6. has possession of property of the Tenant taken by any governmental officer or
agency so as to exclude Tenant from control thereof, or by any trustee, guardian
or other appointee pursuant to statutory authority for the dissolution,
rehabilitation, reorganization, or liquidation of the Tenant; or

7. makes an assignment for the benefit of creditors; or

8. has its property levied upon by any Sheriff, Marshall or constable, and said
levy is not dismissed within ten (10) days;

Then and in any of said events, there shall be deemed to be an Event of Default
of this Lease.

b. Remedies. Upon an Event of Default as aforesaid, Landlord, in addition to all
other rights and remedies available to it by law or equity or by any other
provisions hereof, may at any time thereafter:

1. Acceleration. Declare to be immediately due and payable, on account of the
rent and other charges herein reserved for the balance of the term of this
Lease, a sum equal to the Accelerated Rent Component (as hereinafter defined),
and Tenant shall remain liable to Landlord as hereinafter provided, and/or;

2. Accelerated Rent Component. For purposes hereof, the Accelerated Rent
Component shall mean the aggregate of:

(i) all rent, additional rent and other charges, payments, costs and expenses
due from Tenant to Landlord and in arrears at the time of the election of
Landlord to recover the Accelerated Rent Component;

(ii) the rent reserved for the then entire unexpired balance of the term of this
Lease, plus all additional rent and other charges, payments, costs and expenses
herein agreed to be paid by Tenant up to the end of said term which shall be
capable of precise determination at the time of Landlord’s election to recover
the Accelerated Rent Component, discounted to present value at four percent
(4%) below the then existing prime rate of Citibank of

 

   Endo Pharmaceuticals Inc.    Page 23    Confidential   



--------------------------------------------------------------------------------

New York (Bank). No estimate of any component of additional rent to accrue
pursuant to the provisions of Paragraph 6 of this Lease shall be less than the
amount which would be due if each such component continued at the highest
monthly rate or amount in effect during the twelve (12) months immediately
preceding the default.

3. Termination. Terminate this Lease on at least seven (7) days’ notice to
Tenant and, on the date specified in said notice, this Lease and the term hereby
demised and all rights of Tenant hereunder shall expire and terminate and Tenant
shall thereupon quit and surrender possession of the Demised Premises to
Landlord in the condition elsewhere herein required and Tenant shall remain
liable to Landlord for any obligation or provision which shall survive the
termination of this Lease. If Landlord had previously elected to accelerate rent
under subparagraph (b)(1) hereof, but has not received complete payment of the
Accelerated Rent Component, Landlord may terminate the lease for any current
month for which the applicable Accelerated Rent Component has not been paid.

4. Landlord, may, without further notice, enter upon and repossess the Demised
Premises, by summary proceedings, ejectment or otherwise, and may dispossess
Tenant and enjoy the Demised Premises and the rents and profits therefrom.
Landlord may, in its own name, as agent for Tenant, if this Lease has not been
terminated, or in its own behalf, if this Lease has been terminated, relet the
Demised Premises or any part thereof for such term or terms (which may be
greater or less than the period which would otherwise have constituted the
balance of the term of this Lease) and on such conditions and provisions (which
may include concessions or free rent) as Landlord in its sole discretion may
determine. Landlord, may, in connection with any such reletting, cause the
Demised Premises to be redecorated, altered, divided, consolidated with other
space or otherwise changed or prepared for reletting. No reletting shall be
deemed a surrender and acceptance of the Demised Premises by Landlord.

5. Damages. As a cumulative and alternative remedy of Landlord in the event of
termination of this Lease by Landlord following any default by Tenant, Landlord,
at its option, shall be entitled to recover damages for such default from the
date of the termination in an amount equal to the Accelerated Rent Component for
the balance of the term, determined without regard to the early termination,
less the fair rental value of the Demised Premises for the remainder of the
original term of the Lease, discounted to present value at four percent
(4%) below the then existing Prime Rate of Bank, and such damages shall be
payable by Tenant upon demand.

 

   Endo Pharmaceuticals Inc.    Page 24    Confidential   



--------------------------------------------------------------------------------

c. Continuing Liability. Tenant shall, with respect to all periods of time up to
and including the expiration of the term or other termination of this Lease,
remain liable to Landlord for the rent, additional rent and all other charges
payable under this Lease. Tenant shall be entitled to a credit for any portion
of the Accelerated Rent Component paid by Tenant to Landlord. In the event that
the property has been relet or sublet by Tenant or Landlord for the benefit of
Tenant, and the rent therefor shall be paid directly to Landlord by said new
tenant or sublet tenant, Tenant shall be entitled to a credit against the rent
and all other charges paid or payable under this Lease for the net proceeds
received by Landlord after deduction of all costs payable by Landlord incidental
to such reletting or subletting. If it shall be determined at the expiration of
the term of this Lease that a credit is due Tenant because the net proceeds of
reletting, as aforesaid, plus the amounts paid to Landlord by Tenant by
Accelerated Rent Component or otherwise, exceed the aggregate of rent and other
charges accrued in favor of Landlord to the end of said term, Landlord shall
refund such excess to Tenant, without interest, promptly after such
determination, after written request by Tenant.

d. No Duty to Relet. In no event shall Landlord be responsible or liable for any
failure to relet the Demised Premises or any part thereof, or for any failure to
collect any rent due upon a reletting.

e. Bankruptcy. Nothing contained in this Lease shall limit or prejudice the
right of Landlord to prove for and obtain as damages incident to a termination
of this Lease, in any bankruptcy, reorganization or other court proceedings, the
maximum amount allowed by any statute or rule of law in effect when such damages
are to be proved.

f. Waiver of Defects. Tenant (further) waives the right to any notices to quit
as may be specified in the Landlord and Tenant Act of Pennsylvania, Act of
April 6, 1951, as amended in 1995, and agrees that seven (7) days notice shall
be sufficient in any case where a longer period may be statutorily specified.

g. Further Remedies of Landlord. In the event of any default as above set forth
in this paragraph, the Landlord, or anyone acting on Landlord’s behalf, at
Landlord’s option:

1. May have and exercise any and all other rights and/or remedies, granted or
allowed landlords by existing or future Statute, Act of Assembly, or other law
of this state in cases where a landlord seeks to enforce rights arising under a
lease agreement against a tenant who has defaulted or otherwise breached the
terms of such lease agreement; and

 

   Endo Pharmaceuticals Inc.    Page 25    Confidential   



--------------------------------------------------------------------------------

2. May have and exercise any and all other rights and remedies contained in this
Lease, including the rights and remedies provided by paragraphs 22 and 23
hereof.

23. ENFORCEMENT.

It is hereby covenanted and agreed, any law, usage or custom to the contrary
notwithstanding, that Landlord shall have the right at all times to enforce the
covenants and provisions of this Lease in strict accordance with its terms
notwithstanding any conduct on the part of the Landlord in refraining from so
doing at any time or times; and, further, that the failure of Landlord at any
time or times to enforce its rights under said covenants and provisions strictly
in accordance with the same shall not be construed as having created a waiver or
custom in any way or manner contrary to the specific terms, provisions and
covenants of this Lease or as having in any way or manner modified the same.

24. RIGHT OF ASSIGNEE OF LANDLORD.

The right to enforce all the provisions of this Lease herein provided for may at
the option of any assignee of this Lease, be exercised by any assignee of the
Landlord’s right, title and interest in this Lease in his, her or their own
name, any statute, rule of court, custom, or practice to the contrary
notwithstanding.

25. REMEDIES CUMULATIVE.

All of the remedies hereinbefore given to Landlord and all rights and remedies
given to it by law and equity shall be cumulative and concurrent. No
determination of this Lease or the taking or recovering of the Demised Premises
shall deprive Landlord of any of its remedies or actions against Tenant for rent
or sums due at the time or which, under the terms hereof, would in the future
become due as if there has been no termination; nor shall the bringing of any
action for rent or breach of covenant, or the resort to any other remedy herein
provided for the recovery of rent be construed as a waiver of the right to
obtain possession of the Demised Premises.

26. MECHANIC’S LIEN.

a. Tenant will not permit any mechanic’s lien or liens to be placed upon the
Demised Premises or the building of which the Demised Premises is a part.
Nothing in this Lease shall be deemed or construed in any way as constituting
the consent or request of

 

   Endo Pharmaceuticals Inc.    Page 26    Confidential   



--------------------------------------------------------------------------------

Landlord, express or implied, to any person for the performance of any labor or
the furnishing of any materials to all or part of the Demised Premises, nor as
giving Tenant any right, power, or authority to contract for or permit the
rendering of any services or the furnishing thereof that would or might give
rise to any mechanic’s or other liens against the Demised Premises or the
Building .

b. If any such lien is claimed against the Demised Premises or Building, then,
in addition to any other right or remedy of Landlord, Landlord may, but shall
not be obligated to, discharge the same by payment to the claimant or by posting
a bond in Court of Common Pleas in accordance with the rules of court, as
Landowner may elect in its sole discretion. Any amount paid by Landlord for such
purposes shall be invoiced to Tenant and paid by Tenant to Landlord as
additional rent at the time the next installment of rent is due.

27. CONDEMNATION.

If at any time during the Demised Term the Demised Premises, or any portion
thereof, be lawfully condemned or conveyed in lieu of condemnation, the Landlord
shall be entitled to, and shall receive the award or payment therefor, and the
Tenant shall assign, and does hereby assign and transfer to the Landlord such
award or payment as may be made therefor. Tenant, however, shall be entitled to
make a separate claim for those damages made payable specifically and solely to
a business Tenant under the terms of the Eminent Domain Code of Pennsylvania,
Act of June 22, 1964, P.L. 84, as now or hereafter amended, provided however any
award to Tenant shall not in way diminish the Landlord’s award. This Lease
shall, as to the part so taken terminate as of the date title shall vest in the
condemner, and rent shall abate in proportion to the square feet of the Demised
Premises taken or condemned. If more than thirty (30%) percent of the Demised
Premises is so taken, Landlord or Tenant may give notice of its desire to
terminate the Lease. The notice shall be given within thirty (30) days after the
condemnation has occurred and the Lease shall terminate thirty (30) days after
the date of notice given by Landlord or Tenant to the other.

28. ESTOPPEL CERTIFICATE.

At any time, and from time to time, upon the written request of Landlord or any
mortgagee, Tenant within twenty (20) days of the date of such written request
agrees to execute and deliver to Landlord and/or such mortgagee, without charge
and in form satisfactory to Landlord and/or such mortgagee, a written statement
(1) ratifying this Lease; (2) confirming the commencement and expiration date of
the term of this Lease and the minimum annual rental rate payable during the
lease term; (3) certifying that

 

   Endo Pharmaceuticals Inc.    Page 27    Confidential   



--------------------------------------------------------------------------------

Tenant is in occupancy of the Demised Premises, and that the Lease is in full
force and effect and has not been modified, assigned, supplemented or amended
except by such writings as shall be stated; (4) certifying that all conditions
and agreements under this Lease to be satisfied or performed by Landlord have
been satisfied and performed except as shall be stated; (5) certifying that
there is no default by Landlord or Tenant under the Lease and there are no
defenses or offsets against the enforcement of this Lease by Landlord or stating
the defaults and/or defenses claimed by Tenant; (6) reciting the amount of
advance rent, if any, paid by Tenant and the date to which such rent has been
paid and, if requested by Landlord and/or Mortgagee, agreeing that Tenant shall
not pay rent to Landlord more than thirty (30) days in advance; (7) reciting the
amount of security deposited with Landlord, if any; (8) certifying that Tenant
has no option or right of first refusal to purchase the Demised Premises or
option to extend the term of the Lease (unless specifically set forth to the
contrary in the Lease); (9) if requested by Landlord and/or Mortgagee, agreeing
that the Lease will not be modified without the prior written consent of the
Mortgagee; (10) certifying that Tenant has not and will not generate, store,
handle or otherwise deal with any amount of any hazardous substances or
hazardous waste (as defined in federal, state and local law) in or about the
Demised Premises, in excess of those levels or quantities specified for
regulatory purposes; (11) agreeing, if requested by Mortgagee, that Tenant will
give such Mortgagee such notice of any default by Landlord and reasonable
opportunity to cure such default, not in excess of thirty (30) days, unless the
default cannot be cured within said time, before exercising Tenant’s remedies
under the Lease; and (12) any other information which Landlord or the mortgagee
shall require.

Failure to Execute. The failure of Tenant to execute, acknowledge and deliver to
Landlord and/or any mortgagee a statement in accordance with the provisions of
this paragraph within the said twenty (20) day period shall constitute
acknowledgement by Tenant which may be relied upon by any person holding or
intending to acquire any interest whatsoever in the Demised Premises that this
Lease has not been assigned, amended, changed, or modified, is in full force and
effect and that the minimum annual and additional rent have been duly and fully
paid not beyond the respective due dates immediately preceding the date of the
request for such statement and shall constitute as to any persons entitled to
rely on such statements a waiver of any defaults by Landlord or defenses or
offsets against the enforcement of this Lease by Landlord which may exist prior
to the date of the written request. Landlord at its option, may treat such
failure as a deliberate event of default.

 

   Endo Pharmaceuticals Inc.    Page 28    Confidential   



--------------------------------------------------------------------------------

29. SUBORDINATION AND ATTORNMENT.

Tenant agrees:

a. That, except as hereinafter provided, this Lease is, and all of Tenant’s
rights hereunder are and shall always be, subject and subordinate to any first
mortgage, leases of Landlord’s property (in sale-leaseback) pursuant to which
Landlord has or shall retain the right of possession of the Demised Premises or
security instruments (collectively called “Mortgage”) that now exist, or may
hereafter be placed upon the Demised Premises or any part thereof and to all
advances made or to be made thereunder and to the interest thereon and all
renewals, replacements, modifications, consolidations, or extensions thereof;
and

b. That if the holder of any such Mortgage (“Mortgagee”) or if the purchaser at
any foreclosure sale or at any sale under a power of sale contained in any
Mortgage shall at its sole option so request, Tenant will attorn to, and
recognize such mortgagee or purchaser, as the case may be, as Landlord under
this Lease for the balance then remaining of the term of this Lease, subject to
all terms of this Lease; and

c. That the aforesaid provisions shall be self-operative and no further
instrument or document shall be necessary unless required by any such mortgagee
or purchaser. Notwithstanding anything to the contrary set forth above,
mortgagee may at any time subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution, delivery and/or recording and in that event such mortgagee shall have
the same rights with respect to this Lease as though this Lease had been
executed and a memorandum thereof recorded prior to the execution, delivery and
recording of the mortgage and as though this Lease had been assigned to such
mortgagee. Should Landlord or any mortgagee or purchaser desire confirmation of
either such subordination or such attornment, as the case may be, Tenant, upon
written request, and from time to time, will execute and deliver without change
and in form satisfactory to Landlord and the mortgagee or the purchaser all
instruments and/or documents that may be requested to acknowledge such
subordination and/or agreement to attorn, in recordable form.

30. QUIET ENJOYMENT.

Tenant, on paying the rent reserved, and performing all the covenants and
conditions hereof, shall at all times during the Demised Term, peaceably and
quietly have, hold and enjoy the Demised Premises; provided, however, that no
eviction of the Tenant by reason of the foreclosure of any mortgage now or
hereafter on the Demised Premises shall be construed as a breach of this

 

   Endo Pharmaceuticals Inc.    Page 29    Confidential   



--------------------------------------------------------------------------------

covenant, nor shall any action by reason thereof be brought against the
Landlord; and provided further, that no eviction of the Tenant for any reason
whatever, after the Landlord shall have conveyed the fee of the Demised
Premises, shall be construed as a breach of this covenant by the present
Landlord, and no action therefore shall be brought against the present Landlord.

31. NOTICES.

All notices required to be given shall be by certified mail, return receipt
requested, or by a recognized overnight delivery service.

 

TO LANDLORD:   

Painters’ Crossing Three Associates, L.P.

112 Chesley Drive, Suite 200

Media, PA 19063-1762

   ATTN: Legal Department TO TENANT:   

Endo Pharmaceuticals Inc.

100 Endo Boulevard

Painters’ Crossing Office Campus

Chadds Ford, PA 19317

   ATTN: General Counsel

Such addresses may be changed from time to time by either party by serving
notices as provided. Notice shall be deemed given two (2) days after postmarked
in the case of the U. S. Mail or upon delivery or refusal of delivery in the
case of a recognized overnight delivery service.

32. LEASE CONTAINS ALL AGREEMENTS.

It is expressly understood and agreed by and between the parties hereto that
this Lease sets forth all the promises, agreements and conditions or
understandings between Landlord or his Agent and Tenant relative to the Demised
Premises, and that there are no promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth. It is further understood and agreed that, except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
them.

 

   Endo Pharmaceuticals Inc.    Page 30    Confidential   



--------------------------------------------------------------------------------

33. HEIRS AND ASSIGNEES.

All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several and respective heirs,
executors, administrators, successors and assigns of said parties; and if there
shall be more than one Tenant, they shall all be bound jointly and severally by
the terms, covenants and agreements herein, and the word “Tenant” shall be
deemed and taken to mean each and every person or party mentioned as a Tenant
herein, be the same one or more; and if there shall be more than one Tenant, any
notice required or permitted by the terms of this Lease may be given by or to
any one thereof, and shall have the same force and effect as if given by or to
all thereof. The words “his” and “him” wherever stated herein, shall be deemed
to refer to the “Landlord” or “Tenant” whether such Landlord or Tenant be
singular or plural and irrespective of gender. No rights, however, shall inure
to the benefit of any assignee of Tenant unless the assignment to such assignee
has been approved by Landlord in writing as aforesaid.

34. LATE PAYMENT.

In the event that any payment of Annual Base Rent or additional rent or any
other charge required to be paid by Tenant under the provisions of this Lease,
shall not be paid within five (5) days of the due date, Tenant shall pay to
Landlord a late charge of five percent (5%) of such past due payment; and such
late charge shall be deemed “rent” for all purposes under this Lease.

35. HEADINGS NO PART OF LEASE.

Any headings preceding the text of the several paragraphs and subparagraphs
hereof are inserted solely for convenience of reference and shall not constitute
a part of this Lease nor shall they affect its meaning, construction or effect.

36. SEVERABILITY.

If a provision of this Lease Agreement is held invalid, it is hereby agreed that
all valid provisions that are severable from the invalid provision remain in
effect. If a provision in this Lease Agreement is held invalid in one or more of
its applications, the provision remains in effect in all valid applications.

 

   Endo Pharmaceuticals Inc.    Page 31    Confidential   



--------------------------------------------------------------------------------

37. LIABILITY OF LANDLORD.

The liability of Landlord hereunder and all of its partners, if any, whether
general or limited, shall be limited to Landlord’s estate or other title or
interest in the building of which the Demised Premises is a part. It is further
covenanted and agreed by the parties hereto that in no case and under no
circumstances shall the Landlord be liable for any consequential damage.

38. RECORDING OF LEASE.

Tenant shall not record this Lease. If Tenant violates this covenant, Tenant
hereby irrevocably authorizes, empowers and designates Landlord as its lawful
attorney for the purpose of having said Lease marked satisfied of record.

39. TERMINATION OF LEASE.

It is hereby mutually agreed that either party hereto may terminate this Lease
at the end of the Demised Term by giving to the other party written notice
thereof at least three hundred sixty-five (365) days prior thereto, but in
default of such notice, this Lease shall continue upon the same terms and
conditions in force immediately prior to the expiration of the Demised Term
hereof as are herein contained except for Basic Rent which shall be adjusted to
reflect the then current market rates for space comparable to the Demised
Premises as determined by Landlord based upon other of Landlord’s rental
properties, for a further period of one (1) year and so on from year to year
unless or until termination by either party hereto, giving the other one hundred
eighty (180) days written notice for removal previous to expiration of the then
current term; PROVIDED, however, that should this Lease be continued for a
further period under the terms herein-above mentioned, any allowances given
Tenant on the Basic Rent during the original term shall not extend beyond such
original term. In the event that Tenant shall give notice, as stipulated in this
Lease, of termination of this Lease at the end of the Demised Term, or any
renewal or extension thereof, and shall fail or refuse so to vacate the same on
or before the date of termination of the Lease, then it is expressly agreed that
Landlord shall have the right at any time thereafter to give seven (7) days
written notice to quit; whereupon the Tenant expressly agrees to vacate said
premises at the expiration of the seven (7) day period:

(a) Should Tenant wrongfully continue to occupy the Demised Premises after
expiration of the term of this Lease or any renewal or renewals thereof, or
after a forfeiture incurred, such tenancy shall (without limitation on any of
Landlord’s rights or remedies therefor) be one at sufferance from month to month
at a minimum monthly rent equal to one and one-half times the Base Rent plus
additional rent payable for the last month of the term of this Lease prior to
the holdover.

 

   Endo Pharmaceuticals Inc.    Page 32    Confidential   



--------------------------------------------------------------------------------

All powers granted to Landlord by this lease may be exercised and all
obligations imposed upon Tenant by this Lease shall be performed by Tenant as
well during any extension of the Demised Term of this Lease as during the
Demised Term itself.

40. LANDLORD’S ENVIRONMENTAL CLAUSE.

(a) Tenant shall not (either with or without negligence) cause or permit the
escape, disposal or release of any biologically or chemically active or other
hazardous substances or materials. Tenant shall not allow the storage or use of
such substances or materials in any manner not sanctioned by law or by the
highest standards prevailing in the industry for the storage and use of such
substances except to use in the ordinary course of Tenant’s business, and then
only after written notice is given to Landlord of the identity of such
substances or materials. Without limitation, hazardous substances and materials
shall include those described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., any applicable state or local laws and the regulations adopted under these
acts. If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of hazardous materials, then
the reasonable costs thereof shall be reimbursed by Tenant to Landlord upon
demand as additional charges if such requirement applies to the Premises. In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s request concerning Tenant’s best knowledge and belief
regarding the presence of hazardous substances or materials on the Premises. In
all events, Tenant shall indemnify Landlord in the manner elsewhere provided in
this lease from any release of hazardous materials on the Premises occurring
while Tenant is in possession, or elsewhere if caused by Tenant or persons
acting under Tenant. The within covenants shall survive the expiration or
earlier termination of the lease term.

(b) Tenant shall conduct all of its operations at the Premises in compliance
with all federal, state and local statutes (including, but not limited to the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
Section 9601 et. seq, as amended by the Superfund Amendments and Reauthorization
Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (October 17, 1986) (“CERCLA”);
the Resources Conservation and Recovery Act, 42 U.S.C. Section 6901 et. seq.
(“RCRA”); the Pennsylvania Solid Waste Management Act, 35 Pa.C.S.
Section 6018.101 et. seq.; the Pennsylvania Clean

 

   Endo Pharmaceuticals Inc.    Page 33    Confidential   



--------------------------------------------------------------------------------

Streams Law, 35 Pa.C.S. Section 691.1 et. seq.; and the Pennsylvania Hazardous
Sites Cleanup Act, Act 108 of 1988, 35 Pa.C.S. Section 6020.101 et. seq.
(“Pennsylvania Superfund”), the Clean Air Act, 42 U.S.C. Section 7401 et. seq.,
as amended by the Clean Air Act Amendments of 1990, the Clean Water Act, 33
U.S.C. Section 1251 et. seq., and all applicable federal, state and local
statutes related to the environment now or hereafter enacted and any additions
and amendments thereto and regulations enacted thereunder, ordinances,
regulations, orders and requirements of common law, regarding, but not limited
to, (i) discharges to the air, soil, surface or groundwater; and (ii) handling,
utilizing, storage, treatment or disposal of any hazardous substances or toxic
substances as defined therein (“Environmental Statutes”). Tenant shall obtain
all permits, licenses or approvals and shall make all notifications and
registrations required by Environmental Statutes and shall submit to Landlord,
upon request, for inspecting and copying all documents, permits, licenses,
approvals, manifests and records required to be submitted and/or maintained by
the provisions of the Environmental Statutes. Tenant shall also provide promptly
to Landlord copies of any correspondence, notice of violation, summons, order,
complaint or other document received by Tenant pertaining to compliance with
Environmental Statutes.

(c) Tenant shall not install at the Premises any temporary or permanent tanks
for the storage of any liquid or gas above or below ground except as in
compliance with the other provisions of this section and after obtaining written
permission to do so from Landlord.

(d) If, because of the manner in which Tenant operates its business, the
Landlord, Landlord’s mortgage lender or a governmental agency shall require
testing by an environmental testing entity of its choice, to ascertain whether
there has been a release of Hazardous Materials by Tenant, its agents, servants,
employees or business invitees, in or around the Demised Premises, the
reasonable costs of such testing shall be reimbursed by Tenant to Landlord as
additional rent. Tenant shall execute affidavits or representations, at
Landlord’s request, stating that, to the best of Tenant’s knowledge and belief,
since the time that Tenant took possession of the Demised Premises, there have
been no and there presently are no Hazardous Materials present in the Demised
Premises.

(e) Tenant hereby agrees to indemnify Landlord and to hold Landlord harmless of,
from and against any and all expense, loss, cost, fines, penalties, loss of
value or liability suffered by Landlord by reason of Tenant’s breach of any of
the provisions of this section.

(f) The provisions of this section shall survive the termination of Tenant’s
tenancy or of this Lease.

 

   Endo Pharmaceuticals Inc.    Page 34    Confidential   



--------------------------------------------------------------------------------

41. JURISDICTION AND LAW.

Tenant hereby subjects itself to the jurisdiction of the Court of Common Pleas
of Delaware County, Pennsylvania. The laws of the Commonwealth of Pennsylvania
shall be applicable to this lease and any interpretations thereof.

42. TIME IS OF THE ESSENCE.

Time is of the essence in performing the covenants contained herein.

43. EXHIBITS. Attached hereto and made a part hereof are the exhibits to the
Lease as follows:

 

  A. Site Plan

 

  B. Estimate of First Year’s Operating Expenses

 

  C. Building Plans

 

  D. Schedule of Construction Specifications and Finishes

 

  E. Janitorial Specifications

 

  F. Rules and Regulations

 

  G. HVAC Maintenance Contract

 

   Endo Pharmaceuticals Inc.    Page 35    Confidential   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have duly executed this Lease as of
the day and year first above written.

SEALED AND DELIVERED IN

THE PRESENCE OF:

 

    LANDLORD:    

PAINTERS’ CROSSING THREE

ASSOCIATES, L.P.

      By:   Henderson P.O.C. Three, LLC, General         Partner WITNESS:   /s/
Patrick Tomlinson     BY:   /s/ Wilbur C. Henderson   Patrick Tomlinson      
Wilbur C. Henderson, Manager     TENANT:     ENDO PHARMACEUTICALS INC. ATTEST:  
/s/ Caroline B. Manogue     BY:   /s/ Colleen Pero Name:   Caroline B. Manogue  
  Name:   Colleen Pero Title:  

Executive Vice President,

Chief Legal Officer and

Secretary

    Title:  

Senior Vice President of

Corporate Services

 

   Endo Pharmaceuticals Inc.    Page 36    Confidential   